



Exhibit 10.15
        
SEVERANCE AGREEMENT
This SEVERANCE AGREEMENT (the “Agreement”) is effective as of March 6, 2019
(“Effective Date”) by and between Molly Adams (“Employee”) and Caleres, Inc., a
New York corporation (“Caleres” and, together with its subsidiaries, the
“Company”).
WHEREAS, Caleres is engaged, directly and indirectly through its subsidiaries,
in the sourcing and retail and wholesale sale of footwear in the United States
and throughout the world;
WHEREAS, Employee is employed by Caleres or a wholly-owned subsidiary of Caleres
in an executive capacity, possesses intimate knowledge of the business and
affairs of the Company, and has acquired, and will continue to acquire, certain
confidential, proprietary and trade secret information and data with respect to
the Company;
WHEREAS, Caleres desires to insure, insofar as possible, that the Company will
continue to have the benefit of Employee’s services and to protect the
confidential information and goodwill of the Company; and
WHEREAS, the Company recognizes that circumstances may arise in which a change
in the control of Caleres occurs, through acquisition or otherwise, thereby
causing uncertainty of employment without regard to Employee’s competence or
past contributions which uncertainty may result in the loss of valuable services
of Employee to the detriment of the Company and Caleres’s shareholders, and the
Company and Employee wish to provide reasonable security to Employee against
changes in Employee’s relationship with Caleres in the event of any such change
in control; and
WHEREAS, both the Company and Employee are desirous that a proposal for any
change of control or acquisition will be considered by Employee objectively and
with reference only to the business interests of the Company and Caleres’s
shareholders; and
WHEREAS, Employee will be in a better position to consider the best interests of
the Company if Employee is afforded reasonable security, as provided in this
Agreement, against altered conditions of employment which could result from any
such change in control or acquisition.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto mutually covenant and
agree as follows:


1

--------------------------------------------------------------------------------





Section 1.
Definitions

1.1“Board” means the Board of Directors of Caleres.
1.2“Business Unit” means any direct or indirect subsidiary, operating division
or business unit of Caleres.
1.3“Cause” means (i) Employee engaging in willful misconduct which is materially
injurious to the Company; (ii) Employee’s conviction of, or plea of guilty or
nolo contendere to, a felony; (iii) Employee engaging in fraud, material
dishonesty or gross misconduct in connection with the business of the Company;
(iv) Employee’s continued failure to perform duties reasonably assigned to him
by the Company; or (v) Employee’s deliberate violation of the company’s material
policies, including but not limited to the company’s Respect in the Workplace
policy.
1.4“Change of Control” means the occurrence of any of the following events after
the Effective Date:
(a) The acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either (x) the
then outstanding shares of common stock of Caleres (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then outstanding voting
securities of Caleres entitled to vote generally in the election of directors
(the “Outstanding Company Voting Securities”); provided, however, that for
purposes of this paragraph (a) the following acquisitions shall not constitute a
Change of Control: (i) any acquisition directly from the Company, (ii) any
acquisition by the Company, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (iv) any acquisition by any corporation pursuant
to a transaction which complies with the exception set forth in paragraph (c)
below; or
(b) Individuals who, as of the Effective Date of this Agreement, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or


2

--------------------------------------------------------------------------------





threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or
(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another corporation (a “Business Combination”), in each
case, unless, following such Business Combination, all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 65% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be; or
(d) A complete liquidation or dissolution of the Company.
Notwithstanding the foregoing, a Change of Control shall not occur unless one of
the foregoing events occurs and such transaction constitutes a change in control
event under Section 409A of the Code, to the extent required to avoid the
adverse tax consequences thereunder.
1.5“Code” means the Internal Revenue Code of 1986, as amended.
1.6“Competitor” means any Person which (a) in its prior fiscal year had annual
gross sales volume or revenues of more than $20,000,000 attributable to the sale
of footwear or (b) is reasonably expected to have such level of footwear sales
or revenues in either the current fiscal year or the next following fiscal year.
1.7“Confidential Information” shall have the meaning set forth in Section 9.
1.8“Customer” means any wholesale customer of Caleres and/or any Business Unit
which either purchased from Caleres and/or any Business Unit during the one (1)
year immediately preceding the Termination Date, or is reasonably expected by
Caleres and/or any Business Unit to purchase from Caleres and/or any Business
Unit in


3

--------------------------------------------------------------------------------





the one (1) year period immediately following the Termination Date, more than
$1,000,000 in footwear.
1.9“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
1.10“Good Reason,” when used with reference to a voluntary termination by
Employee of Employee’s employment with the Company, means (i) a material
reduction in Employee’s base salary as in effect on the date hereof, or as the
same may be increased from time to time; (ii) a material reduction in Employee’s
status, position, responsibilities or duties; (iii) the required relocation of
Employee’s principal place of business, without Employee’s consent, to a
location which is more than fifty (50) miles from Employee’s principal place of
business on the Effective Date, or from such location to which Employee may
transfer with Employee’s consent after the Effective Date; (iv) the failure of
any successor of Caleres to assume this Agreement, or (v) a material breach of
this Agreement by the Company; provided, however, that the Employee must provide
the Company written notice of the event (“Event Notice”) that is the basis of
the potential Good Reason termination in writing within ninety (90) days of its
initial existence, and the Event Notice shall describe the conduct the Employee
believes to constitute Good Reason. The Company shall have thirty (30) days to
cure such conduct upon receipt of the Event Notice from the Employee. If the
Company cures the conduct that is the basis for the potential termination for
Good Reason within such thirty (30) day period (“Cure Period”), the Employee’s
Event Notice shall be deemed withdrawn. Employee’s right to claim Good Reason
termination shall be deemed waived with respect to such conduct if: (a) Employee
does not provide an Event Notice to the Company within (90) days after the
initial existence of such conduct; (b) the Company cures such conduct within the
Cure Period, or (c) Employee’s termination occurs on a date that is more than
one hundred twenty 120 days after the initial existence of such conduct.
1.11“Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)).
1.12“Termination Date” means the effective date as provided in this Agreement of
the termination of Employee’s employment with the Company. Employee will have a
termination of employment only if he has a separation from service determined
based on all of the facts and circumstances and in accordance with the rules and
regulations issued by the Treasury Department under Code Section 409A.


4

--------------------------------------------------------------------------------







Section 2.Term
2.1Subject to Section 2.2, the term of this Agreement (the “Term”) shall be a
period commencing on the Effective Date and ending March 31, 2020.
2.2The Term shall be automatically extended for successive one (1) year periods
unless either party to this Agreement provides the other party with notice of
termination at least ninety (90) days prior to the expiration of the original
period or any one-year period thereafter.
Section 3.Termination of Employment
3.1The Company may terminate Employee’s employment at any time for Cause,
effective upon written notice to Employee specifying in reasonable detail the
particulars of Employee’s conduct deemed by the Company and/or such subsidiary
to justify such termination for Cause.
3.2The Company may terminate Employee’s employment without Cause at any time,
effective upon written notice to Employee of termination specifying that such
termination is without Cause.
3.3Employee may terminate Employee’s employment with the Company at any time,
with or without Good Reason.
Section 4.Separation Benefits
4.1If Employee’s employment is terminated by the Company for any reason other
than for Cause, death or disability and Section 4.2 does not apply, Employee
shall be entitled to the following separation benefits:
(a) The Company shall pay, or cause to be paid, to Employee within thirty (30)
days of the Termination Date (i) the full base salary earned by Employee
through, but unpaid at, the Termination Date, plus (ii) all other amounts owed
by the Company to Employee (other than any bonus or incentive payment of any
kind) but unpaid as of the Termination Date.
(b) The Company shall pay, or cause to be paid, to Employee (i) in a lump sum
not later than sixty (60) days after the Termination Date an amount equal to
100% of the sum of (A) Employee’s base annual salary at the highest rate in
effect at any time during the twelve (12) months immediately preceding the
Termination Date, and (B) Employee’s targeted annual incentive payment for the
current year; and (ii) Employee’s annual incentive payment for the year of
termination prorated to the


5

--------------------------------------------------------------------------------





Termination Date, paid at the time such annual incentive payment would have been
paid if Employee had remained employed to the date of payment and calculated
based on achievement of the applicable performance criteria applicable to such
annual incentive payment.
(c) The Company shall pay to Employee a lump sum cash amount equal to the
premium for 12 months under the Company’s medical and/or dental plans in which
Employee was participating as of the Termination Date, less the aggregate
portion of such premium that Employee would be required to pay for 12 months if
Employee were an active employee with the Company for such 12-month period, in
each case, as determined on the Termination Date and otherwise in accordance
with the method for determining the premium amount for purposes of COBRA but
regardless of whether Employee elects continuation coverage under COBRA. Such
payment shall be “grossed up” for tax purposes and shall be payable not later
than sixty (60) days after the Termination Date.
(d) The restrictions applicable to each share of non-vested restricted stock of
Caleres held by Employee that would have vested within the one (1) year period
following the Termination Date had Employee remained employed by the Company
shall lapse as of the Termination Date.
(e) Each non-vested option to purchase Caleres stock held by Employee that would
have vested within the one (1) year period following the Termination Date had
Employee remained employed by the Company shall vest as of the Termination Date.
(f) The Company shall pay the reasonable costs of outplacement services selected
by the Company for a reasonable period of time following the Termination Date;
provided, however, that no such outplacement services shall be provided after
the last day of the second calendar year following the calendar year in which
the Termination Date occurs.
4.2If Employee’s employment is terminated within twenty-four (24) months after
an Change of Control (x) by the Company for any reason other than for Cause,
death or disability, or (y) by Employee within ninety (90) days after the
occurrence of Good Reason, Employee shall be entitled to the following
separation benefits in place of, and not in addition to, the benefits set forth
in Section 4.1:


(a) The Company shall pay, or cause to be paid, to Employee within thirty (30)
days of the Termination Date (i) the full base salary earned by Employee
through, but unpaid at, the Termination Date, plus (ii) all other amounts owed
by the


6

--------------------------------------------------------------------------------





Company to Employee (other than any bonus or incentive payment of any kind) but
unpaid as of the Termination Date.
(b) The Company shall pay, or cause to be paid, to Employee (i) in a lump sum
six (6) months after the Termination Date an amount equal to 200% of the sum of
(A) Employee’s base annual salary at the highest rate in effect at any time
during the twelve (12) months immediately preceding the Termination Date, and
(B) Employee’s targeted annual incentive payment for the current year; and (ii)
Employee’s annual incentive payment for the year of termination prorated to the
Termination Date.
(c)    The Company shall pay to Employee a lump sum cash amount equal to the
premium for 18 months under the Company’s medical and/or dental plans in which
Employee was participating as of the Termination Date, less the aggregate
portion of such premium that Employee would be required to pay for 18 months if
Employee were an active employee with the Company for such 18-month period, in
each case, as determined on the Termination Date and otherwise in accordance
with the method for determining the premium amount for purposes of COBRA but
regardless of whether Employee elects continuation coverage under COBRA. Such
payment shall be “grossed up” for tax purposes and shall be payable not later
than sixty (60) days after the Termination Date.
(d)    The restrictions applicable to each share of non-vested restricted stock
of Caleres held by Employee shall lapse as of the Termination Date.
(e)    Each non-vested option to purchase Caleres stock held by Employee shall
vest and be exercisable as of the Termination Date.
(f)    The Company shall pay the reasonable costs of outplacement services
selected by the Company for a reasonable period of time following the
Termination Date; provided, however, that no such outplacement services shall be
provided after the last day of the second calendar year following the calendar
year in which the Termination Date occurs.
4.3 If Employee’s employment is terminated for any reason other than such
reasons specified in Sections 4.1 and 4.2, the Company shall pay, or cause to be
paid, to Employee within 30 days of the Termination Date (i) the full base
salary earned by Employee through, but unpaid at, the Termination Date, plus
(ii) all other amounts owed by the Company to Employee (other than any bonus or
incentive payment of any kind) but unpaid as of the Termination Date.


7

--------------------------------------------------------------------------------







4.4 The benefits set forth in Sections 4.1(c) and 4.2 (c) shall run concurrently
with any period of continuation coverage to which Employee is entitled under
Section 601 of ERISA. Upon Employee’s re-employment during the period specified
in each such Section, to the extent covered by the new employer’s plan, coverage
under the Company’s plan shall lapse, subject to any continuation of coverage
rights under Section 601 of ERISA. Employee’s participation in and/or coverage
under all other employee benefit plans, programs or arrangements sponsored or
maintained by the Company shall cease effective as of the Termination Date
except as otherwise provided in such employee benefit plan, program or
arrangement.
Section 5.Mitigation or Reduction of Benefits
Employee shall not be required to mitigate the amount of any payment provided
for in Section 4 by seeking other employment or otherwise. Except as otherwise
specifically set forth herein, the amount of any payment or benefits provided in
Section 4 shall not be reduced by any compensation or benefits or other amounts
paid to or earned by Employee as the result of employment by another employer
after the Termination Date or otherwise.
Section 6.
Employee Expenses After Change in Control

If Employee’s employment is terminated by the Company within twenty-four (24)
months after a Change in Control and there is a dispute with respect to this
Agreement, then all Employee’s costs and expenses (including reasonable legal
and accounting fees) incurred by Employee (a) to defend the validity of this
Agreement, (b) to contest any termination for Cause, (c) to contest any
determinations by the Company concerning the amounts payable by or on behalf of
the Company under this Agreement, or (d) to otherwise obtain or enforce any
right or benefit provided to Employee by this Agreement, shall be paid by the
Company. The Company shall make payment of such reimbursements from time to
time, but in no event later than the last day of the calendar year following the
calendar year in which such expenses are incurred, provided Employee timely
submits reasonable documentation of such expenses. In the event Employee is not
the prevailing party in any such contest, Employee shall pay back any
reimbursements made by the Company hereunder within thirty (30) days of final
disposition of such contest.
Section 7.
Release

Notwithstanding anything to the contrary stated in this Agreement, no benefits
will be paid pursuant to Section 4 except under Section 4.1(a), 4.2(a) or 4.3
prior to execution by Employee of a release of the Company substantially in the
form attached as


8

--------------------------------------------------------------------------------





Exhibit A, with such changes as may be made by the Company in its sole
discretion in order to comply with and stay current with applicable laws and
regulations. Unless Employee executes such release and returns it to the Company
within forty-five (45) days of his Termination Date, all benefits except under
Sections 4.1(a), 4.2(a) or 4.3 shall be forfeited: provided further that if the
forty-five (45) day period following Employee’s Termination Date spans two
calendar years, in no event will any payments or benefits that constitute
“deferred compensation” within the meaning of Code Section 409A be paid prior to
the first day of such second calendar year.
Section 8.
Covenant Not to Compete

8.1During Employee’s employment with Caleres and/or any Business Unit and for a
period of one (1) year after the Termination Date if termination is pursuant to
Sections 4.1 or 4.3, or for a period of two (2) years after the Termination Date
if termination is pursuant to Section 4.2 (the “Restricted Period”), Employee
will not, directly or indirectly, on Employee’s own behalf or on behalf of any
other Person (whether as owner, partner, consultant, employee or otherwise):
(a) provide any executive, managerial, supervisory, and/or consulting services
with respect to the footwear industry and/or the footwear business in the United
States for any Competitor;
(b) hold any executive, managerial and/or supervisory position with any
Competitor in the United States;
(c) assist any Competitor in competing against Caleres and/or any Business Unit
for which Employee performs or performed substantial work and/or has or had
access to Confidential Information (each a “Relevant Business Unit”) (i) in the
United States and/or (ii) in any other country in which Caleres and/or any
Relevant Business Unit is doing business in the one year immediately preceding
the Termination Date (each a “Foreign Country”) if Employee had access to
Confidential Information regarding the Company’s business in such Foreign
Country;
(d) engage in any research, development and/or planning activities or efforts
for a Competitor, whether as an employee, consultant, independent contractor or
otherwise, to assist the Competitor in competing (i) in the footwear industry in
the United States or (ii) in any Foreign Country if Employee had access to
Confidential Information regarding the Company’s business in such Foreign
Country;


9

--------------------------------------------------------------------------------







(e) cause or attempt to cause any Customer to divert, terminate, limit, modify
or fail to enter into any existing or potential relationship with Caleres and/or
any Relevant Business Unit;
(f) assist any Competitor in connection with any plan, effort, activity or
undertaking to cause or attempt to cause any Customer to divert, terminate,
limit, modify or fail to enter into any existing or potential relationship with
Caleres and/or any Relevant Business Unit;
(g) cause or attempt to cause any footwear supplier or manufacturer of Caleres
and/or any Relevant Business Unit to divert, terminate, limit, modify or fail to
enter into any existing or potential relationship with Caleres and/or any
Relevant Business Unit;
(h) assist any Competitor in connection with any plan, effort, activity or
undertaking to cause or attempt to cause any footwear supplier or manufacturer
of Caleres and/or any Relevant Business Unit to divert, terminate, limit, modify
or fail to enter into any existing or potential relationship with Caleres and/or
any Relevant Business Unit; and/or
(i) solicit, entice, employ or seek to employ, in the footwear industry, any
executive, managerial and/or supervisory employee of, or any consultant or
advisor to, Caleres and/or any Relevant Business Unit.
8.2Employee recognizes and agrees that the restraints contained in Section 8.1
are reasonable and should be fully enforceable in view of, among other things,
the high level positions Employee has had with Caleres and/or any Relevant
Business Unit(s), the national and international nature of both the Company’s
collective business and competition in the footwear industry, and the legitimate
interests of the Company in protecting its confidential, proprietary and trade
secret information (“Confidential Information”) and their respective customer
goodwill and relationships. Employee specifically hereby acknowledges and
confirms that Employee is willing and intends to, and will, abide fully by the
terms of Section 8.1. Employee further agrees that the Company would not have
adequate protection if Employee were permitted to work for its competitors in
violation of the terms of this Agreement since the Company would, among other
things, be unable to verify whether (i) its Confidential Information was being
disclosed and/or misused, and/or (ii) Employee was involved in diverting or
helping to divert the Company’s customers and/or customer goodwill.
8.3Employee agrees to disclose, during the Restricted Period, the terms of this
Section 8 to any potential future employer.


10

--------------------------------------------------------------------------------







Section 9.Confidential Information.
9.1Employee acknowledges and agrees that during Employee’s employment, Employee
has been and/or will be provided and have access to certain Confidential
Information of the Company. Employee agrees to keep secret and confidential, and
not to use or disclose to any third-parties, except as directly required for
Employee to perform Employee's employment responsibilities for the Company, any
of the Company’s Confidential Information.
9.2Confidential Information includes all confidential and/or trade secret
information of the Company (regardless of the form or medium in which it may
exist or be stored or preserved) and includes, but is not limited to, all such
information containing or reflecting any:
(a) lists or other identification of customers or prospective customers of
Caleres and/or any Relevant Business Unit (and/or key individuals employed or
engaged by such parties);
(b) lists or other identification of sources or prospective sources of Caleres’s
and/or any Relevant Business Unit’s products or components thereof (and/or key
individuals employed or engaged by such parties);
(c) compilations, information, designs, drawings, files, formulae, lists,
machines, maps, methods, models, notes or other writings, plans, records,
regulatory compliance procedures, reports, specialized or technical data,
schematics, source code, object code, documentation, and software relating to
the development, manufacture, fabrication, assembly, marketing and/or sale of
Caleres’s and/or any Relevant Business Unit’s products;
(d) financial, distribution, sales and marketing information, data, plans,
and/or strategies of Caleres and/or any Relevant Business Unit;
(e) equipment, materials, procedures, processes, and techniques used in, or
related to, the development, manufacture, assembly, fabrication or other
production and quality control of the Caleres’s and/or any Relevant Business
Unit’s products and services;
(f) Caleres’s and/or any Relevant Business Unit’s relations and/or dealings with
its customers, prospective customers, suppliers and prospective suppliers and
the nature and type of products or services rendered to such customers (or
proposed to be rendered to prospective customers);


11

--------------------------------------------------------------------------------







(g) Caleres’s and/or any Relevant Business Unit’s relations with its employees
(including, without limitation, salaries, job classifications and skill levels);
and
(h) any other information designated by Caleres and/or any Relevant Business
Unit to be confidential, secret and/or proprietary (including without
limitation, information provided by customers or suppliers of Caleres and/or any
Relevant Business Unit).
Notwithstanding the foregoing, the term “Confidential Information” shall not
consist of any data or other information which has been made publicly available
or otherwise placed in the public domain other than by Employee in violation of
this Agreement.
9.3Employee will not, directly or indirectly, copy, reproduce or otherwise
duplicate, record, abstract, summarize or otherwise use for Employee or use for,
or disclose to, any party other than Caleres, or any subsidiary or affiliate of
Caleres, any Confidential Information, without Caleres’s prior written
permission or except as required for the proper performance of Employee’s duties
on behalf of the Company.
9.4Employee understands that Confidential Information may or may not be labeled
as “confidential” and will treat all information as confidential unless
otherwise informed by Caleres.
9.5At the termination of Employee’s employment with the Company or at any other
time Caleres or any subsidiary or affiliate thereof may request, Employee shall
promptly deliver to Caleres all documents and other materials, whether in
physical or electronic form (including all copies thereof), containing any
Confidential Information.
Section 10.Injunctive Relief
In the event of a breach or threatened breach of any of Employee’s duties or
obligations under the terms and provisions of Section 8, Section 9, Section 11.2
or Section 11.9, the Company shall be entitled, in addition to any other legal
or equitable remedies it may have in connection therewith (including any right
to damages that it may suffer), to temporary, preliminary and permanent
injunctive relief restraining such breach or threatened breach. Employee hereby
expressly acknowledges that the harm that might result to the Company’s business
as a result of noncompliance by Employee with any of the provisions of Section
8, Section 9, Section 11.2 or Section 11.9 would be largely irreparable.
Employee specifically agrees that if there is a question as to the
enforceability of any of the provisions of Section 8, Section 9, Section 11.2 or
Section 11.9, Employee will not engage in any conduct inconsistent with or
contrary to such Sections until after




12

--------------------------------------------------------------------------------





the question has been resolved by a final judgment of a court of competent
jurisdiction. Employee undertakes and agrees that if Employee breaches or
threatens to breach the Agreement, Employee shall be liable for any attorneys’
fees and costs incurred by the Company in enforcing its rights hereunder.
Section 11.
Miscellaneous

11.1Notice. All notices hereunder shall be in writing and shall be deemed to
have been duly given (a) when delivered personally or by courier, or (b) when
received by facsimile (including electronic mail), receipt confirmed, or (c) on
the third business day following the mailing thereof by registered or certified
mail, postage prepaid, or (d) on the first business day following the mailing
thereof by overnight delivery service, in each case addressed as set forth
below:
If to the Company:
Caleres, Inc.
8300 Maryland Avenue
St. Louis, Missouri 63166-0029
Attention: General Counsel
If to Employee:
Molly Adams
____________________
____________________


Any party may change the address to which notices are to be addressed by giving
the other party written notice in the manner herein set forth.
11.2 Successors; Binding Agreement.
(a) Caleres shall require any successor to all or substantially all of the
business and/or assets of the Company (whether such succession is direct or
indirect, by purchase, merger, consolidation or otherwise), prior to or upon
such succession, to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place. To the extent such transaction
constitutes a change in the ownership or effective control of the Company or in
the ownership of a substantial portion of the assets of the Company under Code
Section 409A and the rules and regulations thereunder, failure of Caleres to
obtain such agreement upon or prior to the effectiveness of any such succession
shall be a material breach of this Agreement and shall


13

--------------------------------------------------------------------------------





entitle Employee to benefits from the Company in the same amounts and on the
same terms as Employee would be entitled hereunder if Employee’s employment was
terminated without Cause within twenty-four (24) months after a Change of
Control. For purposes of the preceding sentence, the date on which any such
succession becomes effective shall be deemed the Termination Date.
(b) Caleres shall also have the right, but not the obligation, to assign this
Agreement, without Employee’s consent, to any successor to all or substantially
all of the business and/or assets of a Business Unit for which Employee performs
substantially all of Employee’s duties (whether such succession is direct or
indirect, by purchase, merger, consolidation or otherwise). In the event, and
only in the event, Caleres elects to assign this Agreement to such successor of
a Business Unit, a Change of Control will be deemed to have occurred and Caleres
shall require such successor to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would have
been required to perform it if no such succession had taken place. No Change of
Control shall be deemed to have occurred if Caleres does not elect to assign
this Agreement to such successor of a Business Unit.
(c) This Agreement is personal to Employee and Employee may not assign or
delegate any part of Employee’s rights or duties hereunder to any other person,
except that this Agreement shall inure to the benefit of and be enforceable by
Employee’s legal representatives, executors, administrators, heirs and
beneficiaries.
11.3Judicial Modification. If and to the extent that any Section, term and/or
provision of this Agreement is determined by a court of competent jurisdiction
to be unenforceable under applicable law, then such Section(s), term(s) and/or
provision(s) shall not be void but instead shall be modified and, to the maximum
extent permissible under applicable law, enforced.
11.4Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not in any way affect the meaning or interpretation of
this Agreement.
11.5Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.
11.6Waiver. Neither any course of dealing nor any failure or neglect of either
party hereto in any instance to exercise any right, power or privilege hereunder
or under law shall constitute a waiver of such right, power or privilege or of
any other right, power or privilege or of the same right, power or privilege in
any other instance. Without


14

--------------------------------------------------------------------------------





limiting the generality of the foregoing, Employee’s continued employment
without objection shall not constitute Employee’s consent to, or a waiver of
Employee’s rights with respect to, any circumstances constituting Good Reason.
All waivers by either party hereto must be contained in a written instrument
signed by the party to be charged therewith, and, in the case of the Company, by
its duly authorized officer.
11.7 Entire Agreement. This instrument constitutes the entire agreement of the
parties in this matter and shall supersede any other agreement between the
parties, oral or written, concerning the same subject matter.
11.8Amendment. Subject to Section 11.3, no modification, amendment or waiver of
any of the provisions of this Agreement shall be effective unless in writing
specifically referring hereto, and signed by the parties hereto.
11.9Governing Law. In light of Company’s and Employee’s substantial contacts
with the State of Missouri, the facts that the Company is headquartered in
Missouri and Employee resides in and/or reports to Company management in
Missouri, the parties’ interests in ensuring that disputes regarding the
interpretation, validity and enforceability of this Agreement are resolved on a
uniform basis, and Caleres’s execution of, and the making of, this Agreement in
Missouri, the parties agree that: (i) any litigation involving any noncompliance
with or breach of the Agreement, or regarding the interpretation, validity
and/or enforceability of the Agreement, shall be filed and conducted exclusively
in the state courts in St. Louis County, Missouri, or the U.S. District Court
for the Eastern District of Missouri; and (ii) this Agreement shall be
interpreted in accordance with and governed by the laws of the State of
Missouri, without regard for any conflict of law principles. Employee agrees
that Employee under no circumstances will, either alone or in conjunction with
anyone else, file or pursue any such litigation other than in such state or
federal courts in Missouri, and Employee hereby consents and agrees that any
such litigation filed in any other court(s) shall be dismissed and that Employee
may be enjoined from filing and/or pursuing any such action.
11.10 Third Party Beneficiaries. Employee agrees that Caleres’s subsidiaries are
third party beneficiaries of this Agreement and hereby consents to the
enforcement by any subsidiary of Caleres of the provisions contained herein,
including without limitation, the provisions of Section 8 and Section 9.
11.11 Interpretation and Compliance with Law. With respect to those amounts
payable hereunder which are subject to Code Section 409A, this Agreement shall
be interpreted in a manner so as to be consistent with such provision and the
rules and regulations promulgated thereunder. The Company may modify the
Agreement to the extent necessary to prevent a benefit or payment from being
subject to a tax due to






15

--------------------------------------------------------------------------------





noncompliance with Code Section 409A or other law and to comply with applicable
law. Notwithstanding anything herein to the contrary, in the event that Employee
is determined to be a specified employee within the meaning of Code Section
409A, for purposes of any payment on termination of employment hereunder,
payment(s) shall be made or begin, as applicable, on the first payroll date
which is more than six months following the date of separation from service, to
the extent required to avoid any adverse tax consequences under Code Section
409A.




16

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Employee and Caleres have executed this Agreement as of the
day and year first above written.


Caleres, Inc.
 
Employee
By:
/s/ Doug Koch
 
/s/ Molly Adams
Name:
Doug Koch
 
Molly Adams
Title:
Senior Vice President and Chief Human Resources Officer
 
 
Date:
March 20, 2019
 
Date:
March 20, 2019







17